Per Curiam.

The motion in this case must be allowed. Deficiencies in the record cannot be supplied by ex parte affidavits. ■ If the defendant in error desires to have the sheriff amend his return, he must apply to the court below. • The affidavit might be considered in support of a motion for a stay of proceedings in this court until such application could be made, but there is no such motion interposed, and the affidavit must be stricken from the files.
The case of De Armond et al. v. Adams et al., 25 Ind. 457, cited by the defendant in error, does not lay down any different practice as is claimed.

Motion allowed.